Citation Nr: 0215942	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1944.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Fort Harrison, Montana. 

Historically, service connection for psychoneurosis anxiety 
disorder was granted by rating decision dated in November 
1945.  The initial evaluation was 10 percent.  The rating was 
changed to a noncompensable evaluation by rating decision in 
January 1948.  The noncompensable rating remained until the 
Decision Review Officer's (DRO) determination dated in 
February 2002, at which time the DRO granted an increased 
evaluation to 10 percent.


FINDINGS OF FACT


1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.	

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected psychoneurosis anxiety 
disorder is manifested primarily by stomach complaints, 
occasional mild agitation, and shakiness when tense; the 
veteran does not manifest symptoms of depressed mood, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.

4.  The veteran does not have circumstantial, circumlocutory, 
or stereotype speech; difficulty understanding complex 
commands, impaired judgment, impaired abstract thinking; 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control; spatial 
disorientation; neglect of personal appearance or hygiene.

5.  The veteran does not suffer from gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; or disorientation to time 
or place.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for psychoneurosis anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.130, Diagnostic Code 9400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder indicates compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
August 2000 rating decision, the March 2001 Statement of the 
Case (SOC), and the February 2002 supplemental SOC, the 
veteran was advised of the applicable law and regulations and 
given notice as to the evidence generally needed to 
substantiate his claim.  The RO obtained the medical records 
identified by the veteran as pertinent to his claim.  The 
veteran was afforded two thorough psychiatric examinations.  
There is no indication that additional Government or private 
medical records exist that could substantiate the veteran's 
claims.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Since all identified records have been associated with the 
file, the Board concludes that the requirement that VA notify 
the claimant of each of their respective duties to obtain the 
records is satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, since the RO has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (Generalized anxiety disorder).

Under Diagnostic Code 9400 a 100 percent evaluation is 
provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is provided where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided where there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

A review of the record indicates that the veteran underwent a 
VA compensation and pension (C&P) psychiatric examination in 
June 2000.  At that time, the veteran described his work 
history, which included a 25 1/2- year career as a highway 
patrolman followed by an eight-year term as a sheriff.  The 
veteran also disclosed that he had been at lobbyist at three 
sessions of the state legislature.  He indicated that over 
the course of this work history, he experienced a burning 
sensation in his stomach.  The examiner conducted an 
interview with the veteran and the veteran's wife of 52 
years, who accompanied him to the examination.  He was neatly 
dressed and appeared to be in no acute distress.  He 
expressed himself well.  He denied ever having problems with 
depression, which his wife confirmed.  When questioned about 
restlessness, he responded in the negative and his wife added 
that he never gets that excited.  The veteran indicated that 
he slept well and felt rested on most days.  He described 
some level of anxiety, but no more than is usual.  The 
examiner noted that the veteran appeared to be a man who had 
performed well in high stress occupations; he concluded that 
while the veteran reported persistent stomach problems, these 
difficulties did not appear to have disrupted his 
occupational or social adjustment.  The diagnostic impression 
included an Axis V diagnosis of stressors, which included 
retirement and financial concerns; the Global Assessment of 
Functioning Scale (GAF) score was 80.

The veteran underwent a second VA psychiatric examination in 
November 2001.  He was again accompanied by his wife, who 
provided collateral information during the examination.  At 
that time, his grooming and hygiene were excellent.  He was 
alert and oriented.  The examiner found the veteran to be 
polite and courteous throughout the examination.  The veteran 
presented well socially and displayed no unusual behaviors or 
mannerisms.  He was pleasant and cooperative.  During the 
diagnostic interview he was open and verbal and did not 
appear to be guarded or defensive.  The examiner did not 
detect any obvious impression management and assessed the 
veteran's self-report to be credible.  The veteran was 
articulate and expressed himself well during the interview.  
The wife corroborated the information provided by the 
veteran.

The veteran disclosed numerous situations during his military 
career that he found particularly stressful.  He indicated 
that the primary symptoms of his anxiety were difficulty in 
relaxing and ongoing stomach problems.  His wife noted that 
the veteran had been dependent on antacids for as long as she 
had known him.  The veteran discussed his post-service career 
and indicated that he had retired in 1983 after losing an 
election for sheriff.  He disclosed that he had not worked 
since then.  At the time of the examination, the veteran and 
his wife had been married for 55 years.  His wife indicated 
some difficulties in the home related to the demand on the 
veteran's time by his work.  The examiner opined that it 
appeared that the couple had a long and successful marriage 
and the veteran related well to others and got along well 
with others in general.

The veteran described some symptoms of anxiety.  He stated 
that on occasion, he became shaky when tense.  He also 
disclosed mild agitation on occasion.  His primary difficulty 
was his stomach problems, but he had never been treated for 
stomach symptoms.  The mental status examination was 
remarkable in that the veteran became extremely tearful when 
he described his military experiences.  The veteran appeared 
to be on the verge of losing emotional control, but he 
responded to his wife's support.  The veteran appeared to be 
quite tense during the interview with an underlying mood of 
anxiety.  His affect was full ranging and appropriate.  
Speech was in a normal pace and tone, although it became 
shaky as the veteran described his military experiences.  
Psychomotor activity was within normal limits and memory was 
functionally intact.  Thought process was goal oriented and 
logical with no indication of thought disorder.  

The examiner diagnosed an anxiety disorder NOS (not otherwise 
specified) in Axis I.  Axis IV was mild psychosocial 
stressors of some financial limitations.  The GAF score was 
65 to 70.  In that regard, the examiner noted that the 
veteran did have symptoms of anxiety, but the symptoms did 
not prevent him from having a long successful career in law 
enforcement.  The examiner further noted that the veteran had 
never sought professional help, e.g., medication or 
psychotherapy.  The examiner opined that the veteran 
presented well socially and appeared to be capable of 
interacting with others on at least a brief and superficial 
basis.

VA outpatient records, dated between May 2000 and February 
2002, indicated no treatment for anxiety.

II. Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has been retired from working approximately 20 
years.  Thus, any current occupational impairment is not 
readily ascertainable based on present employment.  The Board 
does note in this regard that the veteran had an excellent, 
extended work history of positions in law enforcement that 
imposed a high level of stress.  A review of the veteran's 
examinations indicate that he has no greater than mild 
occupational and social impairment.  The veteran's most 
recent GAF score between 65 and 70 supports this finding.  
According to Diagnostic Criteria from DSM-IV, (American 
Psychiatric Association 1994), a score of 61 to 70 indicates 
some mild symptoms, such as depressed mood or mild insomnia, 
or some difficulty in social, occupational or school 
functioning, but the general ability to function pretty well 
with some meaningful interpersonal relationships.  The 
November 2001 VA examiner found that the veteran related well 
to others in general.  The discussion of his symptomatology 
suggested no greater than mild symptoms of anxiety, such as, 
becoming shaky when tense, experiencing occasional mild 
agitation, and stomach problems.

The examination demonstrated that the veteran functioned well 
in terms of speech, psychomotor activity, social interaction, 
memory, and thought process.  He showed mild or transient 
symptoms of heightened emotion, as reflected in his shaky 
voice, and he showed anxiety, as shown in his mood and 
demeanor.  The nature and degree of the veteran's anxiety 
symptoms indicate that he is appropriately evaluated at 10 
percent under Diagnostic Code 9400.

The veteran does not meet the criteria for a 30 percent 
evaluation because the record fails to reveal intermittent 
periods of inability to perform occupational task due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or memory loss.  Although 
the veteran does have symptoms of anxiety, he lacks every 
other symptom under the 30 percent criteria.  Moreover, the 
veteran does not meet the criteria for a 50, 70, or 100 
percent evaluation.  Accordingly, the Board finds that the 
criteria in excess of 10 percent have not been met.

Finally, the Board cannot conclude that the disability 
picture as to the veteran's chronic lumbar strain is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care for psychoneurosis anxiety disorder.  
The November 2001 examiner found no treatment or medication 
for this disorder on record whatsoever.  As the veteran 
retired from working 20 years ago, the evidence does not 
disclose any frequent absences from work or any interference 
in the veteran's employment that is beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  The Board further notes that, as 
reported by the veteran, he retired because he was not re-
elected as sheriff, which has no apparent connection to his 
service-connected psychoneurosis anxiety disorder.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

Entitlement to an increased evaluation for psychoneurosis 
anxiety disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

